Citation Nr: 0024672	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-10 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to service connection for osteoarthritis of 
the left foot.  

2. Entitlement to service connection for flat feet.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel

INTRODUCTION

The veteran has verified service from June 1964 to August 
1968.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1.  The veteran has a current diagnosis of degenerative joint 
disease with minimal degenerative joint disease of the first 
metatarsophalangeal joints as shown by x-ray examination.  

2.  The veteran's left foot complaints were variously 
diagnosed in service as arthritis and mechanical bursitis.  

3.  The claim of entitlement to service connection for 
osteoarthritis of the left foot is plausible.  

4.  The claim of entitlement to service connection for 
bilateral flat feet (pes planus) is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.





CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for 
osteoarthritis of the left foot is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).  

2. The claim of entitlement to service connection for 
bilateral flat feet (pes planus) is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the VA has a duty to assist only 
those claimants who have established well-grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well-grounded.  See Morton v. West, 
12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

The threshold question to be answered as to service 
connection claims is whether the veteran has presented 
evidence of well-grounded claims; that is, claims which are 
plausible and meritorious on their own or capable of 
substantiation.  If he has not, his appeal must fail.  See 
38 U.S.C.A. § 5107(a); Chelte v. Brown, 10 Vet. App. 268, 270 
(1997) (citing Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990)).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  To be well-grounded, a claim must 
be supported by evidence, not just allegations.  See Tirpak 
v. Derwinski, 1 Vet. App. 609, 611 (1992).  Although the 
claim need not be conclusive, it must be accompanied by 
supporting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible.  See 
McManaway v. West, 13 Vet. App. 60 (1999); Mattern v. West, 
12 Vet. App. 222 (1999).  For the purpose of determining 
whether a claim is well-grounded, the credibility of the 
evidence in support of the claim must be presumed.  See 
Robinette v Brown, 8 Vet. App. 69, 75 (1995); Arms v. West, 
12 Vet. App. 188 (1999).  

For a claim to be well-grounded, there must be (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 489, 504, 506 (1995); see also Epps v. Gober 126 
F.3d 1464, 1468 (Fed. Cir. 1997); Hensley (Burke) v. West, 
212 F.3d 1255 (Fed. Cir. 2000).  

The provisions of 38 C.F.R. § 3.303(b) (1999) provide an 
alternative way of showing in-service incurrence and medical 
nexus for purposes of well-grounding a claim.  See Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a claimant had a 
chronic condition in service or during an applicable 
presumptive period and still has the condition.  Such 
evidence must be medical unless it relates to a condition as 
to which lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well-
grounded if the condition is noted during service or during 
an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage, supra; see also Clyburn v. West, 
12 Vet. App. 296 (1999).  


Factual Background

The veteran denied having or ever having had foot trouble, 
arthritis, or rheumatism on the report of medical history 
completed for enlistment in June 1964.  The report of the 
June 1964 enlistment physical reflects secondary pes planus 
without symptoms.  No other clinical findings were attributed 
to the feet.  On June 4, 1968, the veteran denied having or 
ever having had arthritis or rheumatism, or foot trouble on 
the report of medical history completed for separation.  The 
report of medical examination completed for separation from 
service and dated June 4, 1968 reflects that the feet were 
normal.  The physical profile reflects "L1".  That same day, 
the veteran was evaluated on a walk-in basis for a swollen 
left foot.  The veteran denied trauma and reported a three-
day history of pain and a two-day history of swelling of the 
dorsum of the left foot.  The examiner noted that there was 
no other joint pain and no trauma related.  The note reflects 
no med[ications] except soaking.  The physical examination 
reflects dorsum tender with swollen area and small red lesion 
over the first metatarsal area.  The impression was 
arthritis, rule out Reiter's, and gouty arthritis.  The 
veteran was issued a duty excuse to wear a slipper, a 
prescription for pain medication, and [to perform] soaks.  A 
medical statement from a service department physician, dated 
June 4, 1968, reflects that the veteran was being treated for 
severe arthritis of the left foot and that he was to be 
allowed to wear a soft slipper while on duty.  

The x-ray report of the foot dated June 6, 1968 shows no 
fracture or other significant bone or soft tissue 
abnormality.  On June 7, 1968, the veteran returned [to the 
clinic] with no improvement in the condition of the foot.  
The entry reflects, in part, foot swollen . . . with 
increased pain.  The physical examination reflects 3+ edema 
over the dorsum of the foot with acute tenderness.  The 
veteran was referred for an orthopedic evaluation - as soon 
as possible.  The orthopedic referral reflects acute onset of 
swelling and pain of the left dorsum of the foot.  The 
physical examination revealed tender left foot with 2+ edema 
and that the laboratory results were normal.  The orthopedic 
consultation accorded the veteran on June 7, 1968 reflects 
mechanical bursitis over the left first cuneiform metatarsal 
joint.  There was no evidence of penetration or folliculitis.  
The treatment plan consisted of: (1) medication for 10 days; 
(2) footwear with no pressure over the dorsum of the left 
foot; (3) a profile change; and (4) returning to the clinic 
in 10 days or sooner if the symptoms increased.  On August 5, 
1968, the veteran signed a Statement of Medical Condition 
that reflects he underwent a separation medical examination 
more than three working days prior to his departure from the 
place of separation, and that since his last separation 
examination, there had been no change in his medical 
condition.  

A VA treatment record dated in April 1998 reflects that the 
veteran complained of pain in the feet, left greater than the 
right.  He reported always having had that discomfort and 
that he had less pain when he was bare footed.  He reported 
that the aching was worse after walking all day.  The veteran 
reported a history of chronic low back pain and arthritis in 
the feet.  The pertinent diagnostic impression was 
degenerative joint disease.  The treatment plan included 
laboratory tests, a bilateral foot x-ray, and a cream to 
apply to the feet.  Bilateral x-rays of the feet demonstrated 
minimal degenerative joint disease of the first 
metatarsophalangeal joints bilaterally.  

The November 1998 VA compensation and pension examination 
reflects by veteran's report that he injured his feet working 
as a rigger in the Airborne division and that he has had no 
surgery on his feet.  He reported that the symptoms in his 
feet consisted of pain of variable intensity for which he 
took Ibuprofen as needed, but not daily.  The examination of 
the feet revealed a complete loss of the longitudinal arches 
bilaterally.  The veteran's weight was borne directly over 
the calcanei.  There was no inward bowing of the Achilles 
tendon.  There was no plantar surface tenderness, no 
metatarsalgia, or excessive callosities on examination.  The 
first metatarsophalangeal joints and the interphalangeal 
joints of the first through the great toe revealed no 
tenderness or swelling.  The diagnosis was bilateral pes 
planus.  

The veteran testified in May 1999 that his feet became sore 
on his return from Vietnam.  He believes [parachute] jumping 
and standing on the concrete floor in combat boots created 
constant pressure on his feet.  He recalls receiving 
treatment about 17 or 18 years ago in New England and 
Virginia.  The veteran testified that he does not have the 
treatment records nor does he recall how to obtain them.  He 
treats the feet with massage, elevation, soaks, thicker 
socks, and inserts.  





A. Osteoarthritis of the left foot

If arthritis is manifested to a degree of 10 percent within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

Based on the foregoing evidence and despite the fact that the 
November 1998 VA examination reflects no diagnosis of 
degenerative joint disease, the Board determines that the 
veteran has presented a well-grounded claim for 
osteoarthritis of the left foot given that first cuneiform 
metatarsal joint pain of the left foot was noted in service 
and variously diagnosed as arthritis and mechanical bursitis, 
and that his present complaints diagnosed as degenerative 
joint disease in April 1998 are similar to those in service.  
Additionally, the April 1998 x-ray examination demonstrates 
minimal degenerative joint disease of the first 
metatarsophalangeal joint.  See Hensley (Burke) v. West, 212 
F.3d 1255 (Fed. Cir. 2000); Mattern v. West, 12 Vet. App. 222 
(1999) (The evidence required to well-ground a claim need not 
be conclusive, only plausible).  Having found the veteran's 
claim well-grounded, the Board finds that additional 
development is warranted.  That development will be addressed 
in the remand section below.  


B. Bilateral flat feet

Even though the veteran denied having or ever having had foot 
trouble on enlistment into the service in June 1964, he 
manifested asymptomatic second-degree pes planus on 
enlistment.  See 38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. §§ 
3.303(c), 3.304(b) (1999).  Under the laws administered by 
the VA, a preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) 
(1999).  Therefore, the veteran must present competent 
evidence of a worsening of underlying pathology of the pre-
existing pes planus, which can be related to his military 
service.  See Paulson v. Brown, 7 Vet. App. 466 (1995).  

Although the veteran was evaluated on multiple occasions in 
June 1968 for left foot complaints, the service medical 
records are silent as regards complaints or treatment for 
bilateral pes planus/ flat feet during service.  
Notwithstanding the fact that the November 1998 compensation 
and pension examination diagnosed bilateral pes planus and 
reported a complete loss of the longitudinal arches 
bilaterally, the examiner provided no opinion as to whether 
the bilateral pes planus had been aggravated during or 
following the veteran's military service.  The report 
reflects that the examiner merely reported the history of the 
foot complaints as told to him by the veteran.  See LeShore 
v. Brown, 8 Vet. App. 406 (1995) (A bare transcription of a 
lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional).  The Board stresses that the medical 
diagnosis of pes planus, nearly 30 years after service, 
without any other medical evidence (i.e., medical opinion or 
treatment records contemporaneous to service) to support the 
veteran's contention that the present symptoms reflect an 
aggravation of the asymptomatic second degree pes planus 
noted on enlistment is insufficient to well-ground the 
veteran's claim.  

At this juncture, the Board acknowledges the veteran's May 
1999 testimony that his feet became sore on his return from 
Vietnam and that [parachute] "jumping" and standing on the 
concrete floor in combat boots created constant pressure on 
his feet.  While the veteran as a lay person may report the 
symptoms of an illness or injury, he is not competent to 
provide a medical opinion as to whether the pre-existing 
bilateral pes planus was aggravated by his military service.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As there 
is no competent medical evidence that the pre-existing 
bilateral pes planus was aggravated or worsened by military 
service, the veteran has not presented a claim that is 
plausible.  Thus, the claim is not well-grounded, and must be 
denied.  See 38 U.S.C.A. § 5107(a); Chelte v. Brown, 10 Vet. 
App. 268 (1997). 

If the veteran fails to submit evidence in support of a 
plausible claim, the VA is under no duty to assist the 
veteran in any further development of the claim.  See Morton 
v. West, 12 Vet. App. 477 (1999).  Further, the veteran's 
burden to submit evidence sufficient to establish a well-
grounded claim is the veteran's alone and is not relieved by 
the benefit of the doubt provision.  See 38 U.S.C.A. 
§ 5107(b); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  


ORDER

The claim of entitlement to service connection for 
osteoarthritis of the left foot is well-grounded.  To this 
extent only, the appeal is granted.  

The claim of entitlement to service connection for bilateral 
flat feet/ pes planus is not well-grounded. 


REMAND

Because the claim of entitlement to service connection for 
osteoarthritis of the left foot is well-grounded, VA has a 
duty to assist the veteran in developing facts pertinent to 
the claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
McManaway v. West, 13 Vet. App. 60 (1999).  

The Board notes that the veteran had no foot complaints on 
enlistment into service in 1964 and left foot complaints on 
separation in June 1968 that were diagnosed as severe 
arthritis and mechanical bursitis.  The veteran asserts that 
his military occupational specialty required him to stand for 
long periods.  The April 1998 VA examination reflects a 
diagnosis of degenerative joint disease.  The November 1998 
VA compensation and pension examination is silent as regards 
a diagnosis of degenerative joint disease.  The report 
referred to the April 1998 x-ray of the feet, which reflects 
minimal degenerative joint disease first metatarsophalangeal 
joints.  The veteran provided testimony in May 1999 that he 
is employed in a position that requires him to stand and that 
his foot problems have worsened.  Since the Board may not 
rely upon its own unsubstantiated medical opinion, further 
medical examinations are warranted to clearly establish the 
nature and extent of any left foot disability to include 
degenerative joint disease.  See Allday v. Brown, 7 Vet. App. 
517 (1995); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded to the RO for the following development:  

1. The RO should obtain the names and 
addresses of all medical care 
providers who treated the veteran for 
osteoarthritis and/ or degenerative 
joint disease of the left foot.  After 
securing the necessary release, the RO 
should obtain those records if not 
previously secured.  

2. The veteran should be afforded a VA 
orthopedic examination to determine 
the exact nature and extent of any 
disability of the left foot to include 
degenerative joint disease.  The 
claims folder must be made available 
to the examiner for review in 
conjunction with the examination.  The 
examiner is requested to comment on 
whether it is least as likely as not 
that any current left foot disability 
to include degenerative joint disease 
of the first metatarsophalangeal 
joints of the left foot had its onset 
in service.  The rationale for all 
opinions expressed should be based on 
the evidence of record.  

3. Thereafter, the RO should undertake 
any other indicated development, and 
readjudicate the issues of entitlement 
to service connection for 
osteoarthritis of the left foot.  If 
the determination remains unfavorable 
to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case 
containing the evidence and the law 
and regulations pertinent to the 
claims and given an opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

 



